DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 5/14/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the braided characteristic, the first and second reinforcement fibers and axes intersecting must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braun US Pub. No. 2017/0086433.
Braun teaches:
In Reference to Claim 1
An archery shaft (shaft 12 for an archery arrow 10, Fig. 1-6) comprising:
an elongated member (elongate core 28 with outer surface 32, Fig. 2, 5-6) comprising:
(a) a first compound material (elongate core 28 formed of compound material with carbon fibers 30, Fig. 2, 5-6, [0035]); and
(b) an outer surface (outer surface 32): and
a formation coupled to the outer surface of the elongated member, wherein the formation is positioned around the outer surface of the elongated member (formation 34 wraps about the outer surface 32 of core 28, Fig. 5-6, 2),
where the formation comprises a braided characteristic achieved by a braiding process (fibers 35 within the formation 34 are woven/braided together at an angle relative to one another, Fig. 2, 5-6 (notably where reference numeral 35 of Fig. 6 is shown and where Fig. 5 shows a braiding process of the fibers to form the matrix material)),

wherein the second compound material comprises first and second clusters of reinforcement fibers (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another, most clearly shown near numeral 35 of Fig. 6), 
wherein a plurality of the reinforcement fibers within the first cluster are oriented to be parallel to each other, wherein a plurality of the reinforcement fibers within the second cluster are oriented lo be parallel to each other, wherein each of the reinforcement fibers in the first cluster extends in a direction along a first fiber axis, wherein each of the reinforcement fibers in the second cluster extends in a direction along a second fiber axis, wherein each of the first fiber axes intersects with one of the second fiber axes (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 35 of Fig. 6).
In Reference to Claim 2
The archery shaft of claim 1, wherein: the elongated member comprises a core (elongate core member 28, [0035, Fig. 2, 5-6); and the core comprises one of a solid configuration and a hollow configuration (the core 28 is shown as a solid configuration, Fig. 2, 5-6).
In Reference to Claim 3
The archery shaft of claim 2, wherein the second compound material is wrapped around the core (the formation 34 is formed of a second compound matrix material that is wrapped around the core 28, Fig. 2, 5-6, [0036], [0048]). 
In Reference to Claim 4
The archery shaft of claims 2, wherein the reinforcement fibers of at least one of the first and second clusters comprise a spiral arrangement around the core (in Fig. 6, the reinforcement fibers 35 of the formation 34 are wrapped/spiraled around the core 28, [0048]).
In Reference to Claim 5
The archery shaft of claim 1, wherein: the first compound material comprises a plurality of first reinforcement fibers: and a plurality of the first reinforcement fibers are oriented be parallel to each other (the core 28 has a plurality of parallel reinforcement fibers 30 therein, Fig. 2, 6, [0035]).
In Reference to Claim 6
The archery shaft of claim 1, wherein the second compound material comprises a thermoplastic material that excludes epoxy (may include a thermoplastic material such as polyester, [0036]). 
In Reference to Claim 7
The archery shaft of claim 1, wherein the elongated member is configured to be coupled to an arrow element (the core has a nock 14 attached at a rear end and a tip 22 at a front end, Fig. 1).
In Reference to Claim 8
An archery shaft (shaft 12 for an archery arrow 10, Fig. 1-6) comprising:
an elongated member comprising an outer surface (elongate core 28 with outer surface 32, Fig. 2, 5-6); and
a formation arranged at least partially around the outer surface of the elongated member (formation 34 wraps about the outer surface 32 of core 28, Fig. 5-6, 2),
wherein the formation comprises a braided characteristic (fibers 35 within the formation 34 are woven/braided together at an angle, Fig. 2, 5-6),
wherein the formation comprises a plurality of reinforcement fibers (reinforcement fibers 35 embedded in matrix material 37 of the formation 34, Fig. 2, 5-6, [0036]).
In Reference to Claim 9
The archery shaft of claim 8, wherein: the elongated member comprises a core (elongate core member 28, [0035, Fig. 2, 5-6); and the core comprises one of a solid configuration and a hollow configuration (the core 28 is shown as a solid configuration, Fig. 2, 5-6).
In Reference to Claim 10
The archery shaft of claim 9, wherein the formation comprises a compound material that is wrapped around the core (the formation 34 is formed of a compound matrix material that is wrapped around the core 28, Fig. 2, 5-6, [0036], [0048]). 
In Reference to Claim 11
The archery shaft of claim 9, wherein a plurality of the reinforcement fibers spiral around the core (in Fig. 6, the reinforcement fibers 35 of the formation 34 are wrapped/spiraled around the core 28, [0048]).
In Reference to Claim 12
The archery shaft of claim 8, wherein the braided characteristic is a result of a braiding process (fibers 35 within the formation 34 are woven/braided together at an angle relative to one another, Fig. 2, 5-6 (notably where reference numeral 35 of Fig. 6 is shown and where Fig. 5 shows a braiding process of the fibers to form the matrix material)). 
In Reference to Claim 13
The archery shaft of claim 8, wherein:
the formation comprises a compound material (the formation 34 is formed of a compound matrix material that is wrapped around the core 28, Fig. 2, 5-6, [0036], [0048]): 
the compound material comprises first and second clusters of the reinforcement fibers: and a plurality of the reinforcement fibers within the first cluster are oriented to be parallel to each other (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a parallel direction to one another and a second set extends along a second parallel direction to one 
In Reference to Claim 14
The archery shaft of claim 13, wherein: a plurality of the reinforcement fibers within the second cluster are oriented to be parallel to each other; each of the reinforcement fibers in the first cluster extends in a direction along a first fiber axis: each of the reinforcement fibers in the second cluster extends in a direction along a second fiber axis; and each of the first fiber axes intersects with one of the second fiber axes (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 35 of Fig. 6).
In Reference to Claim 15
The archery shaft of claim 8, wherein the formation comprises a thermoplastic material that excludes epoxy (may include a thermoplastic material such as polyester, [0036]).
In Reference to Claim 16
The archery shaft of claim 8, wherein the elongated member is configured to be coupled to an arrow element (the core has a nock 14 attached at a rear end and a tip 22 at a front end, Fig. 1).
In Reference to Claim 17
An archery arrow comprising the archery shaft of claim 8 (archery arrow 10 propelled by a fishing bow).
In Reference to Claim 18
An archery shaft (shaft 12 for an archery arrow 10, Fig. 1-6) comprising: 
an elongated member comprising a first compound material (elongate core 28 formed of compound material with carbon fibers 30, Fig. 2, 5-6, [0035]): and 

wherein the formation comprises a braided configuration (fibers 35 within the formation 34 are woven/braided together at an angle, Fig. 2, 5-6), 
wherein the formation comprises a plurality of fibers (reinforcement fibers 35 embedded in matrix material 37 of the formation 34, Fig. 2, 5-6, [0036]). 
In Reference to Claim 19
The archery shaft of claim 18, wherein: the elongated member comprises a core, the core comprises one of a solid configuration and a hollow configuration (elongate core member 28, [0035, Fig. 2, 5-6); and the core comprises one of a solid configuration and a hollow configuration (the core 28 is shown as a solid configuration, Fig. 2, 5-6): 
a plurality of the fibers are spirally-arranged around the core (in Fig. 6, the reinforcement fibers 35 of the formation 34 are wrapped/spiraled around the core 28, [0048]); and 
the spirally-arranged fibers are oriented to be parallel to each other (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a parallel direction to one another and a second set extends along a second parallel direction to one another, most clearly shown near numeral 35 of Fig. 6, where the spiraled fibers are all parallel to the central axis 20). 
In Reference to Claim 20
The archery shaft of claim 18, wherein the braided configuration is a result of a braiding process: the second compound material comprises first and second clusters of the fibers; a plurality of the fibers within the first cluster are oriented to be parallel to each other; a plurality of the fibers within the second cluster are oriented to be parallel to each other; each of the fibers in the first cluster extends in a direction along a first fiber axis; each of the fibers on the second cluster extends in a direction along a second fiber axis; and each of the first fiber axes intersects with one of the second fiber axes (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality 
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Thurber (6,821,219), Eastman (7,608,002), Song (9,194,671) Flowers (2006/0084534), Connolly (2016/0076862), and Syverson (2017/0052007) teach similar archery arrow shafts with compound materials and reinforcement fibers.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711